Citation Nr: 1106010	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-37 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from September 1970 to 
September 1974.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which, inter alia, determined that new and 
material evidence had not been received to reopen previously 
denied claims of service connection for recurrent dislocations 
and chondromatosis of the right knee.  

In a July 2008 decision, the Board denied service connection for 
a psychiatric disability and determined that new and material 
evidence had not been received to reopen previously denied claims 
of service connection for a right knee disability and a low back 
disability.

The appellant appealed the Board's decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a January 2010 
memorandum decision, the Court set aside that part of the Board's 
July 2008 decision which determined that new and material 
evidence had not been received to reopen the previously denied 
claim of service connection for a right knee disability, finding 
that the notice VA had provided to the appellant with respect to 
that issue had been inadequate.  The remaining issues on appeal 
were affirmed.  

In light of the Court's memorandum decision, a remand of this 
matter is required.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In the January 2010 memorandum decision discussed above, the 
Court held that the appellant had not received adequate notice 
regarding his request to reopen the previously denied claim of 
service connection for a right knee disability.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); see also 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  As a result, the Court 
set aside the Board's July 2008 decision with respect to that 
issue.  Specifically, the Court found that 

the record supports the parties' agreement that the 
October 2004 notice letter was inadequate regarding 
[the appellant's] right-knee condition because it 
failed to notify him that the evidence needed to show 
that his psychogenic disorder was aggravated during 
his time in service.  On remand, [the appellant] may 
present, and the Board must consider, any additional 
evidence and argument in support of the matters 
remanded.  See Kay v. Principi, 16 Vet. App. 529, 534, 
(2002).

Memorandum decision at 2-3.  

The Board has thoroughly reviewed the record on appeal but finds 
no indication that the appellant's right knee disability is, or 
ever has been, anything other than organic in nature.  Indeed, 
there is no indication that either the appellant or his 
representative has argued otherwise.  It appears that the 
reference to a "psychogenic disorder" rather than a right knee 
disability is a typographical error.  Indeed, the only reference 
to a psychogenic disorder in the record currently before the 
Board is in written arguments filed by the Secretary in 
connection with proceedings before the Court.  See January 2010 
Brief of Appellee at page 17 (noting that an October 2004 
notification letter was deficient because "while noting that the 
previous denial of a right knee condition was based on lack of 
aggravation it failed to inform Appellant that he needed evidence 
that would reflect either that his psychogenic disorder (1) did 
not preexist service and was incurred therein or (2) was 
aggravated by service.").  

The Board is bound by the findings of the Court.  See Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) (discussing the law of the 
case doctrine).  In this case, however, it is clear that the 
reference to a psychogenic disorder is a typographical error 
initially committed by the Secretary, then compounded by the 
Court.  Thus, the Board finds that a remand is necessary to 
ensure that the appellant receives appropriate notice regarding 
his request to reopen the previously denied claim of service 
connection for a right knee disorder.  Because there is no 
indication that the appellant is seeking, or has ever sought, 
service connection for a psychogenic disorder of the right knee, 
that issue will not be addressed.  The appellant is advised, 
however, that should he wish to submit a claim of service 
connection for a psychogenic disorder, he should so advise the RO 
in writing.  

In light of the Court's memorandum decision, on remand, the RO 
must ensure that the appellant receives adequate notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b)(1) (2010), regarding his request to reopen his claim 
of service connection for a right knee disability.  In that 
regard, the Board notes that the Court has imposed additional 
notification requirements with respect to claims to reopen, as is 
the case here.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Court held that in such cases, VA must look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.

Accordingly, the case is REMANDED for the following action:

1.  The appellant and his representative 
should be provided with appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation as 
to what constitutes new and material 
evidence to reopen the claim of service 
connection for a right knee disability, in 
accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The notice letter should 
also include an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After affording the appellant the 
appropriate opportunity to respond, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


